Citation Nr: 0935226	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-19 567 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

In the January 2004 rating determination, the RO denied service 
connection for a skin disorder on the basis that new and 
material had not been received to reopen the previously denied 
claim.  

In a December 2006 decision, the Board found that new and 
material evidence had been received and reopened the claim and 
remanded it for further development.  


FINDING OF FACT

Any current skin disorder is not of service origin


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Skin Disorder

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

As it relates to the issues of service connection for a skin 
disorder, the Board notes that one of the bases for the 
Veteran's claim is the theory that service connection is 
warranted based on a special presumption regarding exposure to 
herbicide agents.  Specifically, under the provisions of 
38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval, 
or air service and has a disease listed in 38 C.F.R. 
§ 3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  The diseases listed shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established 
on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007).

The Veteran's service treatment records reveal that he was seen 
for an insect bite on the bridge of his nose with complaints of 
some pain in July 1969.  The Veteran was given some Benadryl at 
that time.  In December 1969, the Veteran was seen for an 
abscess on his right cheek.  

On his service separation report of medical history, the 
Veteran checked the no box when asked if he had or had ever had 
skin diseases.  

In a February 1971 attending physician's report, the Veteran's 
private physician, W. McMath, M.D., indicated that he had 
treated the Veteran for a nonspecific rash of the groin in July 
1970, with a diagnosis of nonspecific rash of groin being 
rendered.  

At the time of a March 1971 VA examination, normal findings 
were reported for the skin.  

In a March 1971 statement, the Veteran reported that he first 
came down with a skin rash while in Vietnam.  He noted that he 
had been told by a medic that it was jungle rot.  He reported 
receiving treatment at several aid stations while in Vietnam 
and noted receiving treatment at Ft. Jackson in late 1969.  The 
Veteran also indicated that he had been receiving treatment 
from his private physician, Dr. McMath, at his own expense.  

Treatment records associated with the claims folder reveal that 
the Veteran was hospitalized for a redundant prepuce in April 
1978.  His wife was noted to have a fungal infection at that 
time.

In a September 1989 statement in support of claim, the Veteran 
reported receiving treatment for a facial and body rash while 
in Vietnam.  He noted being hospitalized at the 29th Evac 
Hospital for one week and at the 24th Evac Hospital for two 
weeks.  

In a June 2003 statement, the Veteran indicated that he had 
been treated for a rash by Dr. McMath, which the physician 
stated was unknown.  He also reported having seen a physician 
for the same rash in the 1970's.  He noted having had rashes on 
his hands, groin, back, and feet since 1969.  

At the time of a June 2003 VA examination for diabetes 
mellitus, the Veteran was noted to have bilateral onychomycosis 
and mild tinea pedis.  

In his May 2004 substantive appeal, the Veteran again indicated 
that he had a skin condition while in Vietnam.  He stated that 
the field medic initially told him it was syphilis but later 
said it was jungle rot.  He also reported that he went to the 
VA hospital in 1973 and was seen by a dermatologist who gave 
him some cream.  He again reported having gone to Dr. McMath, 
who stated it was an unknown rash.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that he has been variously diagnosed with skin 
rashes from the 1980's onward.  These diagnoses included tinea 
pedis, intertrigo and chronic rash on the hands and in the 
groin.  

In conjunction with the Board's December 2006 remand, the 
Veteran was afforded a VA examination in August 2007.  The 
examiner indicated that the claims folder was available and had 
been reviewed.  

The Veteran was noted to be complaining of tinea cruris.  He 
reported the onset of this condition in 1969 while serving in 
Vietnam.  The Veteran noted that he initially had this rash on 
his left hand and in his groin.  He stated that the course of 
this condition had been constant.  He noted that he had been 
treated with a variety of topical creams and medications over 
the years.  The Veteran had no pain but did have pruruitis.  

Physical examination revealed hyperpigmented patches on the 
dorsum of the left hand and upper back.  There was a 4 
centimeter in width band that extended the length of the upper 
back from one shoulder to the next.  The Veteran had 
hyperpigmentation of the skin in the medial thighs, scrotum, 
and crural folds.  

The examiner stated that he had reviewed the Veteran's service 
medical records and noted that during a February 1970 physical 
examination in preparation for discharge, the Veteran completed 
a medical history questionnaire.  The examiner observed that 
the Veteran reported not having had skin disease while serving 
in the military.  The VA physician further noted that the 
examining physician had stated that the Veteran had no 
significant medical problems while on active duty.  The VA 
examiner also observed that in February 1969, the Veteran was 
treated for a left side facial skin infection that was 
secondary to an insect bite.  This was unrelated to the rash on 
his back, groin, or hand.  He indicated that there was no 
medical record of the Veteran being treated for rashes or tinea 
cruris while serving in the military.  Based upon this 
information, it was less likely than not that the Veteran's 
current skin condition was related to any medical problem that 
occurred while serving on active duty.  

While the Veteran is presumed to have been exposed to 
herbicides in Vietnam, the post-service medical records contain 
no findings referable to chloracne or any other skin disease 
that is subject to presumptive service connection on the basis 
of exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309.  Hence, service connection is not available on this 
basis.

The claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  Stefl 
v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The element of a current disability is satisfied inasmuch as 
there are numerous diagnoses of skin problems in the current 
record.  

However, the only competent medical opinion as to a link 
between the current skin disease and service was provided by 
the VA examiner in August 2007.  That opinion was against such 
a link.  The opinion took into account the clinical record and 
the veteran's statements and was accompanied by a rationale.  
It is therefore, highly probative.

The Veteran has expressed his belief that his current skin 
disorder is related to herbicide exposure in service.  However, 
as noted above, lay persons are not competent to opine as to 
medical etiology.  

The weight of the competent evidence is against a finding that 
the current skin disease is related to a disease or injury in 
service.  As such an essential element for service connection 
has not been demonstrated.  The weight of the evidence is 
against the claim and it must be denied. 38 U.S.C.A. § 5107(b).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in October 2002, October 2003, and January 2007 letters, 
the RO/AMC provided the Veteran with notice that informed him 
of the evidence needed to substantiate entitlement to service 
connection.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would undertake 
to obtain.  The letters also told him to submit relevant 
evidence in his possession.

The above letters told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a link 
between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in the January 
2007 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  As portions of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency as to the notices 
was remedied by the readjudication of the claim after sending 
the above notices.  Mayfield v. Nicholson, 499 F.3d 1317 
(2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded a VA examination.  Moreover, in July 2009, the Veteran 
indicated that he had no more evidence to submit in support of 
his claim.  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim.


ORDER

Service connection for a skin disorder, to include as a result 
of exposure to Agent Orange, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


